      Case
       Case2:10-cv-00106-LRH-VCF
            2:10-cv-00106-LRH-VCF Document
                                   Document1329-1
                                            1331 Filed
                                                  Filed04/15/20
                                                        04/09/20 Page
                                                                  Page11ofof11


 1                             UNITED STATES DISTRICT COURT
 2                                     DISTRICT OF NEVADA
 3    ORACLE USA, INC.; a Colorado corporation;              Case No 2:10-cv-0106-LRH-VCF
      ORACLE AMERICA, INC.; a Delaware
 4    corporation; and ORACLE INTERNATIONAL                        ORDER RE
                                                               [PROPOSED]   JOINTRE: JOINT
                                                                          ORDER
      CORPORATION, a California corporation,                   STIPULATION TO MODIFY
 5                                                             THE SCHEDULE FOR
                             Plaintiffs,                       OPPOSITION AND REPLY TO
 6                                                             RIMINI’S APRIL 2, 2020
                v.                                             MOTION
 7
      RIMINI STREET, INC., a Nevada corporation;
 8    and SETH RAVIN, an individual,
 9                           Defendants.
10

11

12
                                           [PROPOSED] ORDER
13
            IT IS ORDERED that the deadlines for post-injunction proceedings are reset as
14
     follows:
15

16    Event                           Current Deadline                 Proposed new deadline
17    Deadline for Oracle to file     April 16, 2020                   April 23, 2020
      an opposition to Rimini’s
18    Motion, Dkt. 1323
      Deadline for Rimini to file a   April 23, 2020                   May 7, 2020
19    reply in support of its
20    Motion, Dkt. 1323

21

22                                                 IT IS SO ORDERED:

23

24

25                                                     Hon. Larry R. Hicks
                                                       United States District Judge
26

27                                                     DATED
                                                       Dated:   this 15th day of 2020
                                                              __April_______,    April, 2020

28
                                                       1
                     [PROPOSED] ORDER RE JOINT STIPULATION TO MODIFY SCHEDULE
                                   CASE NO. 2:10-CV-0106-LRH-VCF
